 1 David G. Halm, Esq., State Bar No. 179957
   NICOLSON LAW GROUP, PC
 2 6320 Canoga Avenue, Suite 750
   Woodland Hills, CA 91367
 3 Direct Number:    (818) 858-1121
   Office Number:    (818) 858-1120
 4 Facsimile Number: (818) 858-1124
   E-mail: halm@nicolsonlawgroup.com
 5
     Attorneys for Defendant
 6   TARGET CORPORATION
 7

 8                          UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10

11   ELIZABETH FARRINGTON and                      CASE NO. 2:18-CV-08715
     CLIVE FARRINGTON,                             Assigned to Hon. John A. Kronstadt
12
                          Plaintiffs,              STIPULATED PROTECTIVE
13                                                 ORDER
             vs.
14

15   TARGET CORPORATION, and DOES
     through 100, inclusive,
16
                          Defendants.
17

18      1.         A. PURPOSES AND LIMITATIONS
19           Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment
27   under the applicable legal principles. The parties further acknowledge, as set forth in
28

                                                 -1-
                                   STIPULATED PROTECTIVE ORDER
 1   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 2   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 3   procedures that must be followed and the standards that will be applied when a party
 4   seeks permission from the court to file material under seal.
 5

 6                B. GOOD CAUSE STATEMENT
 7         This action is likely to involve trade secrets, customer and pricing lists and
 8   other valuable research, development, commercial, financial, technical and/or
 9   proprietary information for which special protection from public disclosure and
10   from use for any purpose other than prosecution of this action is warranted. Such
11   confidential and proprietary materials and information consist of, among other
12   things, confidential business or financial information, information regarding
13   confidential business practices, or other confidential research, development, or
14   commercial information (including information implicating privacy rights of third
15   parties), information otherwise generally unavailable to the public, or which may be
16   privileged or otherwise protected from disclosure under state or federal statutes,
17   court rules, case decisions, or common law. Accordingly, to expedite the flow of
18   information, to facilitate the prompt resolution of disputes over confidentiality of
19   discovery materials, to adequately protect information the parties are entitled to keep
20   confidential, to ensure that the parties are permitted reasonable necessary uses of
21   such material in preparation for and in the conduct of trial, to address their handling
22   at the end of the litigation, and serve the ends of justice, a protective order for such
23   information is justified in this matter. It is the intent of the parties that information
24   will not be designated as confidential for tactical reasons and that nothing be so
25   designated without a good faith belief that it has been maintained in a confidential,
26   non-public manner, and there is good cause why it should not be part of the public
27   record of this case.
28

                                                 -2-
                                   STIPULATED PROTECTIVE ORDER
 1

 2   2.     DEFINITIONS
 3          2.1 Action: this pending federal law suit.
 4          2.2 Challenging Party: a Party or Non-Party that challenges the
 5   designation of information or items under this Order.
 6          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for
 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9   the Good Cause Statement.
10          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
11   their support staff).
12          2.5 Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL.”
15          2.6 Disclosure or Discovery Material: all items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced or
18   generated in disclosures or responses to discovery in this matter.
19          2.7 Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action.
22          2.8 House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25          2.9 Non-Party: any natural person, partnership, corporation, association, or
26   other legal entity not named as a Party to this action.
27          2.10 Outside Counsel of Record: attorneys who are not employees of a
28   party to this Action but are retained to represent or advise a party to this Action and

                                                -3-
                                  STIPULATED PROTECTIVE ORDER
 1   have appeared in this Action on behalf of that party or are affiliated with a law firm
 2   which has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8         2.13 Professional Vendors: persons or entities that provide litigation
 9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12         2.14 Protected Material: any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL.”
14         2.15 Receiving Party: a Party that receives Disclosure or Discovery
15   Material from a Producing Party.
16

17   3.    SCOPE
18         The protections conferred by this Stipulation and Order cover not only
19   Protected Material (as defined above), but also (1) any information copied or
20   extracted from Protected Material; (2) all copies, excerpts, summaries, or
21   compilations of Protected Material; and (3) any testimony, conversations, or
22   presentations by Parties or their Counsel that might reveal Protected Material.
23         Any use of Protected Material at trial shall be governed by the orders of the
24   trial judge. This Order does not govern the use of Protected Material at trial.
25

26   4.    DURATION
27         Even after final disposition of this litigation, the confidentiality obligations
28   imposed by this Order shall remain in effect until a Designating Party agrees

                                                -4-
                                  STIPULATED PROTECTIVE ORDER
 1   otherwise in writing or a court order otherwise directs. Final disposition shall be
 2   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 3   or without prejudice; and (2) final judgment herein after the completion and
 4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 5   including the time limits for filing any motions or applications for extension of time
 6   pursuant to applicable law.
 7

 8   5.    DESIGNATING PROTECTED MATERIAL
 9         5.1    Exercise of Restraint and Care in Designating Material for Protection.
10   Each Party or Non-Party that designates information or items for protection under
11   this Order must take care to limit any such designation to specific material that
12   qualifies under the appropriate standards. The Designating Party must designate for
13   protection only those parts of material, documents, items, or oral or written
14   communications that qualify so that other portions of the material, documents,
15   items, or communications for which protection is not warranted are not swept
16   unjustifiably within the ambit of this Order.
17         Mass, indiscriminate, or routinized designations are prohibited. Designations
18   that are shown to be clearly unjustified or that have been made for an improper
19   purpose (e.g., to unnecessarily encumber the case development process or to impose
20   unnecessary expenses and burdens on other parties) may expose the Designating
21   Party to sanctions.
22         If it comes to a Designating Party’s attention that information or items that it
23   designated for protection do not qualify for protection, that Designating Party must
24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
25         5.2    Manner and Timing of Designations. Except as otherwise provided in
26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
28   under this Order must be clearly so designated before the material is disclosed or

                                               -5-
                                   STIPULATED PROTECTIVE ORDER
 1   produced.
 2         Designation in conformity with this Order requires:
 3         (a)    for information in documentary form (e.g., paper or electronic
 4   documents, but excluding transcripts of depositions or other pretrial or trial
 5   proceedings), that the Producing Party affix at a minimum, the legend
 6   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 7   contains protected material. If only a portion or portions of the material on a page
 8   qualifies for protection, the Producing Party also must clearly identify the protected
 9   portion(s) (e.g., by making appropriate markings in the margins).
10         A Party or Non-Party that makes original documents available for inspection
11   need not designate them for protection until after the inspecting Party has indicated
12   which documents it would like copied and produced. During the inspection and
13   before the designation, all of the material made available for inspection shall be
14   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
15   documents it wants copied and produced, the Producing Party must determine which
16   documents, or portions thereof, qualify for protection under this Order. Then, before
17   producing the specified documents, the Producing Party must affix the
18   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
19   portion or portions of the material on a page qualifies for protection, the Producing
20   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
21   markings in the margins).
22         (b)    for testimony given in depositions that the Designating Party identify
23   the Disclosure or Discovery Material on the record, before the close of the
24   deposition all protected testimony.
25         (c)    for information produced in some form other than documentary and
26   for any other tangible items, that the Producing Party affix in a prominent place on
27   the exterior of the container or containers in which the information is stored the
28   legend “CONFIDENTIAL.” If only a portion or portions of the information

                                                -6-
                                  STIPULATED PROTECTIVE ORDER
 1   warrants protection, the Producing Party, to the extent practicable, shall identify the
 2   protected portion(s).
 3         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such material.
 6   Upon timely correction of a designation, the Receiving Party must make reasonable
 7   efforts to assure that the material is treated in accordance with the provisions of this
 8   Order.
 9

10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s
13   Scheduling Order.
14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
15   resolution process under Local Rule 37.1 et seq.
16         6.3    The burden of persuasion in any such challenge proceeding shall be on
17   the Designating Party. Frivolous challenges, and those made for an improper
18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
19   parties) may expose the Challenging Party to sanctions. Unless the Designating
20   Party has waived or withdrawn the confidentiality designation, all parties shall
21   continue to afford the material in question the level of protection to which it is
22   entitled under the Producing Party’s designation until the Court rules on the
23   challenge.
24

25   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1    Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this
28   Action only for prosecuting, defending, or attempting to settle this Action. Such

                                                -7-
                                  STIPULATED PROTECTIVE ORDER
 1   Protected Material may be disclosed only to the categories of persons and under the
 2   conditions described in this Order. When the Action has been terminated, a
 3   Receiving Party must comply with the provisions of section 13 below (FINAL
 4   DISPOSITION).
 5         Protected Material must be stored and maintained by a Receiving Party at a
 6   location and in a secure manner that ensures that access is limited to the persons
 7   authorized under this Order.
 8         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 9   otherwise ordered by the court or permitted in writing by the Designating Party, a
10   Receiving Party may disclose any information or item designated
11   “CONFIDENTIAL” only to:
12         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
13   well as employees of said Outside Counsel of Record to whom it is reasonably
14   necessary to disclose the information for this Action;
15         (b) the officers, directors, and employees (including House Counsel) of
16   the Receiving Party to whom disclosure is reasonably necessary for this Action;
17         (c) Experts (as defined in this Order) of the Receiving Party to whom
18   disclosure is reasonably necessary for this Action and who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20         (d) the court, its personnel and members of the jury;
21         (e) court reporters and their staff;
22         (f) professional jury or trial consultants, mock jurors, and Professional
23   Vendors to whom disclosure is reasonably necessary for this Action and who have
24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25         (g) the author or recipient of a document containing the information or a
26   custodian or other person who otherwise possessed or knew the information;
27         (h) during their depositions, witnesses, and attorneys for witnesses, in the
28   Action to whom disclosure is reasonably necessary provided: (1) the deposing party

                                                  -8-
                                  STIPULATED PROTECTIVE ORDER
 1   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 2   not be permitted to keep any confidential information unless they sign the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 4   agreed by the Designating Party or ordered by the court. Pages of transcribed
 5   deposition testimony or exhibits to depositions that reveal Protected Material may
 6   be separately bound by the court reporter and may not be disclosed to anyone except
 7   as permitted under this Stipulated Protective Order; and
 8         (i) any mediator or settlement officer, and their supporting personnel,
 9   mutually agreed upon by any of the parties engaged in settlement discussions.
10

11   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
12   IN OTHER LITIGATION
13         If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15   “CONFIDENTIAL,” that Party must:
16         (a)    promptly notify in writing the Designating Party. Such notification
17   shall include a copy of the subpoena or court order;
18         (b)    promptly notify in writing the party who caused the subpoena or order
19   to issue in the other litigation that some or all of the material covered by the
20   subpoena or order is subject to this Protective Order. Such notification shall include
21   a copy of this Stipulated Protective Order; and
22         (c)    cooperate with respect to all reasonable procedures sought to be
23   pursued by the Designating Party whose Protected Material may be affected.
24         If the Designating Party timely seeks a protective order, the Party served with
25   the subpoena or court order shall not produce any information designated in this
26   action as “CONFIDENTIAL” before a determination by the court from which the
27   subpoena or order issued, unless the Party has obtained the Designating Party’s
28   permission. The Designating Party shall bear the burden and expense of seeking

                                                -9-
                                  STIPULATED PROTECTIVE ORDER
 1   protection in that court of its confidential material and nothing in these provisions
 2   should be construed as authorizing or encouraging a Receiving Party in this Action
 3   to disobey a lawful directive from another court.
 4

 5   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 6   PRODUCED IN THIS LITIGATION
 7         (a) The terms of this Order are applicable to information produced by a
 8   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 9   produced by Non-Parties in connection with this litigation is protected by the
10   remedies and relief provided by this Order. Nothing in these provisions should be
11   construed as prohibiting a Non-Party from seeking additional protections.
12         (b) In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s
15   confidential information, then the Party shall:
16                (1) promptly notify in writing the Requesting Party and the Non-Party
17   that some or all of the information requested is subject to a confidentiality
18   agreement with a Non-Party;
19                (2) promptly provide the Non-Party with a copy of the Stipulated
20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
21   specific description of the information requested; and
22                (3) make the information requested available for inspection by the
23   Non-Party, if requested.
24         (c) If the Non-Party fails to seek a protective order from this court within
25   14 days of receiving the notice and accompanying information, the Receiving Party
26   may produce the Non-Party’s confidential information responsive to the discovery
27   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
28   not produce any information in its possession or control that is subject to the

                                               -10-
                                  STIPULATED PROTECTIVE ORDER
 1   confidentiality agreement with the Non-Party before a determination by the court.
 2   Absent a court order to the contrary, the Non-Party shall bear the burden and
 3   expense of seeking protection in this court of its Protected Material.
 4

 5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
10   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
11   persons to whom unauthorized disclosures were made of all the terms of this Order,
12   and (d) request such person or persons to execute the “Acknowledgment and
13   Agreement to Be Bound” that is attached hereto as Exhibit A.
14

15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16   PROTECTED MATERIAL
17         When a Producing Party gives notice to Receiving Parties that certain
18   inadvertently produced material is subject to a claim of privilege or other protection,
19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
21   may be established in an e-discovery order that provides for production without
22   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
23   as the parties reach an agreement on the effect of disclosure of a communication or
24   information covered by the attorney-client privilege or work product protection, the
25   parties may incorporate their agreement in the stipulated protective order submitted
26   to the court.
27   ///
28   ///

                                               -11-
                                  STIPULATED PROTECTIVE ORDER
 1   12.   MISCELLANEOUS
 2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in this
 7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8   ground to use in evidence of any of the material covered by this Protective Order.
 9         12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
11   only be filed under seal pursuant to a court order authorizing the sealing of the
12   specific Protected Material at issue. If a Party's request to file Protected Material
13   under seal is denied by the court, then the Receiving Party may file the information
14   in the public record unless otherwise instructed by the court.
15

16   13.   FINAL DISPOSITION
17         After the final disposition of this Action, as defined in paragraph 4, within 60
18   days of a written request by the Designating Party, each Receiving Party must return
19   all Protected Material to the Producing Party or destroy such material. As used in
20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21   summaries, and any other format reproducing or capturing any of the Protected
22   Material. Whether the Protected Material is returned or destroyed, the Receiving
23   Party must submit a written certification to the Producing Party (and, if not the same
24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or
26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
27   abstracts, compilations, summaries or any other format reproducing or capturing any
28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                                -12-
                                  STIPULATED PROTECTIVE ORDER
 1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 3   reports, attorney work product, and consultant and expert work product, even if such
 4   materials contain Protected Material. Any such archival copies that contain or
 5   constitute Protected Material remain subject to this Protective Order as set forth in
 6   Section 4 (DURATION).
 7

 8   14.   Any violation of this Order may be punished by any and all appropriate
 9   measures including, without limitation, contempt proceedings and/or monetary
10   sanctions.
11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13   Dated: January 24, 2019
14   AGAJANIAN, MCFALL, WEISS, TETREAULT & CRIST LLP
15

16 By: /s/ Donald Ornelas, Jr.
         Donald Ornelas, Jr.
17       Attorneys for Plaintiffs
         ELIZABETH FARRINGTON
18       CLIVE FARRINGTON
19
     Dated: January 24, 2019
20
     NICOLSON LAW GROUP, PC
21

22
   By: /s/ David G. Halm
23       David G. Halm, Esq.
         Attorneys for Defendant
24       TARGET CORPORATION
25   ///
26
     ///
27

28   ///

                                               -13-
                                  STIPULATED PROTECTIVE ORDER
 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2

 3   DATED: January 28, 2019

 4 ___________________________________________
             Honorable John E. McDermott
 5           United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -14-
                               STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,   ____________________________           [print   or   type   full   name],   of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Elizabeth Farrington, et al. v. Target Corporation, et al.,
 8   United States District Court, Central District of California, Eastern Division, Case
 9   No. 2:18-CV-08715. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print or
19   type full name] of _______________________________________ [print or type
20   full address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27

28

                                                -15-
                                    STIPULATED PROTECTIVE ORDER
